ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Watts-Granite, A Joint Venture             )      ASBCA Nos. 59714, 59715, 59716
                                           )                 59773,59775,59976
                                           )
Under Contract No. N44255-10-C-8004        )

APPEARANCES FOR THE APPELLANT:                    Peter N. Ralston, Esq.
                                                  Alix K. Town, Esq.
                                                  Meghan A. Douris, Esq.
                                                  Shaun C. Kennedy, Esq.
                                                   Oles Morrison Rinker & Baker, LLP
                                                   Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                   Ronald J. Borro, Esq.
                                                   Navy Chief Trial Attorney
                                                  Anthony K. Hicks, Esq.
                                                  Matthew S. Hawkins, Esq.
                                                   Trial Attorneys

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 23 August 2016




                                               Administrative udge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59714, 59715, 59716, 59773,
59975, 59976, Appeals of Watts-Granite, A Joint Venture, rendered in conformance with
the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           2